Exhibit 24(b)(10)  Consent of Ernst and Young LLP, Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption Experts in Post-Effective Amendment No. 42 to the Registration Statement (Form N-4 No. 333-85618) of Separate Account NY-B of ReliaStar Life Insurance Company of New York, and to the use therein of our reports dated (a) April 2, 2013, with respect to the statutory basis financial statements of ReliaStar Life Insurance Company of New York and (b) April 18, 2013, with respect to the financial statements of Separate Account NY-B of ReliaStar Life Insurance Company of New York. /s/ Ernst & Young LLP Atlanta, Georgia April 18, 2013
